Citation Nr: 0531339	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  03-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of Crohn's 
disease, currently evaluated as 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from 
September 1970 to February 1975 and from April 1976 to April 
1982, disagreed with the decision and appealed to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The veteran has asserted that he experiences side-effects as 
a result of taking medication for his Crohn's disease.  
Specifically, he has indicated that he experiences anger, 
depression, anxiety, weight gain and sexual side effects (see 
June 2005 Hearing Transcript), as well as leg cramps, waking 
up at night and not being able to go back to sleep, acne 
breakouts, difficulty focusing with his eyes and excessive 
herpes breakouts (see May 2002 statement).  

The Board notes that a January 1983 rating decision granted 
service connection for Crohn's disease with small bowel 
obstruction, duodenal ulcer, herpes and acne secondary to 
prednisone therapy.  The RO assigned a noncompensable 
evaluation for the duodenal ulcer, herpes and acne.  A March 
2004 rating decision granted service connection for bilateral 
cataracts secondary to Crohn's disease; and denied service 
connection for macular degeneration claimed as secondary to 
the veteran's Crohn's disease.  

The representative argued at a June 2005 BVA hearing that 
further development has not taken place in regards to how the 
veteran's medications "affect him and [ ] the overall 
control of his disease."  It is uncertain as to whether the 
veteran is asserting entitlement to an increased rating 
regarding his service-connected herpes, acne disorders, and 
cataracts and/or if he desires to raise secondary service 
connection claims in regards to his anger, depression, 
anxiety, weight gain, sexual side effects, leg cramps, and 
sleep difficulties.  These matters are referred back to the 
RO for clarification and appropriate action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an increased rating for his service-
connected Crohn's disease discloses a need for further 
development prior to appellate review.  The veteran contends 
that his current rating of 40 percent does not accurately 
reflect the severity of symptomatology associated with his 
Crohn's disease.  

A specific Diagnostic Code in the VA Schedule for Rating 
Disabilities (the "Rating Schedule") does not exist for 
Crohn's disease.  As such, the veteran's disability has been 
rated by analogy.  Unlisted conditions are rated by analogy 
to a listed condition with similarly affected functions, 
anatomical localization, and symptomatology. 38 C.F.R. § 4.20 
(2005).  The veteran's disability has been rated pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 7323 and 7329.  However, the veteran argues that the 
rating criteria for Diagnostic Code 7328 should also be 
considered.  

In this case, the evidence shows that the veteran underwent 
an iliocolectomy with iliotransverse colostomy in October 
1983.  He was granted service connection for Crohn's disease 
via a rating decision dated in January 1983.  The veteran 
submitted a letter in February 2002 requesting an increase in 
his disability evaluation due to his need for steroid therapy 
that began in March 2000.  Thereafter, the veteran was 
afforded a VA examination in March 2002 to determine the 
severity of his condition.

The March 2002 VA examination noted that no claims file or 
medical chart was provided to the examiner.  After performing 
a physical examination that noted the veteran's weight was 
234 pounds, the examiner diagnosed the veteran with Crohn's 
disease that had been more difficult to control the last 
couple of years.  The examiner noted the veteran was using 
high doses of Prednisone, as well as immunosuppressants in 
combination with Questran to control the symptoms.  He 
additionally noted that there was a concern about the long-
term side effects of the high doses of Prednisone and the 
uncomfortable and annoying symptoms of the medication.    

In a June 2002 rating decision, the veteran's disability 
evaluation of 40 percent was continued based upon an analysis 
of whether the veteran was entitled to an increased rating 
pursuant to Diagnostic Codes 7329 and 7323.  The rating 
decision did not provide an analysis or discussion regarding 
Diagnostic Code 7328.  

During a BVA hearing in June 2005, the veteran's 
representative continued to request that the veteran receive 
an increased rating pursuant to Diagnostic Code 7328, and 
that he also be afforded a new VA examination in order to 
assess the current severity of the veteran's disability.  

Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a) (2005). Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in any 
disability, or the current rating may be incorrect.  Id.  As 
there is evidence that indicates there may have been a 
material change in the severity of the veteran's disability 
since he was last examined, the Board finds that a more 
recent VA examination is in order to accurately assess the 
severity of the impairment attributable to the veteran's 
service-connected Crohn's disease.

Additionally, the Board notes that the veteran testified 
during his June 2005 BVA hearing that his primary source of 
treatment for his Crohn's disease is at Kaiser Permanente.  
June 2005 Hearing Transcript, p. 11.  He provided an 
authorization for these medical records on the day of the 
hearing.  However, the RO determined that the authorization 
provided was insufficient since Kaiser Permanente required 
their own release form to be submitted for patient's records.  
The veteran submitted the correct authorization in October 
2005, and the RO is in the process of attempting to obtain 
those records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board opinion 
that further development on this issue is necessary.  As 
such, the Board will return this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran when further action on his part is 
required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
the veteran's medical records from Kaiser 
Permanente with the claims file.  The 
veteran should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the 
RO.

2. The RO should afford the veteran a VA 
examination in order to assess the 
current severity of his Crohn's disease.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All findings 
should be reported in detail accompanied 
by a complete rationale.  The examination 
report should include a description of 
the veteran's symptoms and clinical 
findings.  Additionally, the examination 
report should address the following:  

(a)	Whether the veteran experiences 
numerous attacks or reoccurrences 
yearly of his Crohn's disease;  

(b)	If the veteran experiences 
malnutrition, marked interference 
with absorption or marked 
interference with nutrition;  

(c)	The status of the veteran's 
health during remissions of his 
Crohn's disease; 

(d)	Whether the veteran experience 
anemia, general debility, or 
serious complications such as 
liver abscess;

(e)	Whether the veteran's Crohn's 
disease is manifested by severe 
impairment of health objectively 
supported by examination findings 
including material weight loss;

(f)	If the veteran is not 
experiencing material weight 
loss, if this is due to the 
veteran's treatment with the 
medication Prednisone.  

3.  The RO should adjudicate the 
veteran's claim for a higher evaluation 
of his service-connected Crohn's disease.  
Consideration of all applicable laws and 
regulations should be made to include 
Diagnostic Codes 7323, 7328, and 7329.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a supplemental statement of 
the case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

